FOX, J.
This case is brought here by appeal from a judgment of the Cass County Circuit Court against the defendant, in the sum of one hundred and seventy-eight dollars and fifty-four cents.
This is a suit for back taxes, and was commenced in March, 1902. At the September term, 1902, plaintiff filed an amended petition, upon which the trial was had. On the 9th day of September, 1902, appellant, J. S. Wooldridge, filed his separate answer to the petition. The cause was tried and submitted to the court upon the evidence introduced, without the aid of a jury. *On the 11th of October, 1902, there was a finding and judgment for the plaintiff. Motions for new trial and in arrest of judgment were duly filed and by the court overruled, and from the judgment rendered the appeal was prosecuted.
An examination of the record before us discloses that no bill of exceptions was filed in this cause preserving the action of the trial court during the progress of the trial; hence the evidence introduced upon the trial of this cause, as well as the action of the court in admitting or excluding such evidence, is not before us for consideration; neither is the action of the court in overruling defendant’s motion for new trial preserved by bill of exceptions; hence there is nothing before us for review except the record proper.
We are favored by appellant with a full and complete statement of this case, as well as an exhaustive brief upon the subject in hand; yet unless we make *15this case an exception to the well-settled rules of practice, applicable to appeals, we cannot consider such statement as forming a part of a properly signed bill of exceptions; and we are unwilling to depart from the long and well-established rules of practice upon this subject.
The record in this case is in every way regular. The petition is in the usual and ordinary form in suits for back taxes; the property is correctly described; the levy and assessment of the taxes for the different years is alleged to have been regularly made, and this judgment of the court is responsive to the allegations of the petition and the relief sought. We see no necessity of burdening this opinion with a reproduction of the pleadings.
Were the complaints suggested by appellant properly preserved by bill of exceptions, we would most cheerfully give them such attention and consideration as their importance and the proper administration of justice demand.
Finding no reversible error in the record proper, the judgment of the trial court is affirmed.
All concur.